HEALY, Circuit Judge
(concurring).
I concur in the result.
The orders authorizing appellees to execute a crop mortgage and authorizing them to take possession of the farm were made ex parte. These orders are not ap-pealable under the rule announced by this court in McColgan v. Clark, 4 F.2d 627, followed in Doyle v. Ponsford, 8 Cir., 136 F.2d 401. Compare, also, In re Retail Chemists Corporation, 2 Cir., 66 F.2d 605. As held in the McColgan case, no appeal lies from an ex parte judgment or order in bankruptcy, the remedy being to apply to the court to have the same set aside, and if the application is denied, review may be had by appeal from the denial. Accordingly, I think the two appeals mentioned should be dismissed on the ground that the orders were not appealable.